DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: feature point extractor, 3D pose estimator in claim 1, camera pose estimator in claim 13, head pose estimator, line-of-sight video generator in claim 15.
There appears to be no corresponding structure for “line-of-sight video generator”.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Objections
Claims 2-13, 15 are objected to because of the following informalities: The claims recite “A motion measurement system …” and should recite “The motion measurement system …”.  Appropriate correction is required.




















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.
Claims 17-22 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

(1) 	There appears to be no corresponding structure for “line-of-sight video generator”. The claim lacks clarity, which renders the claim indefinite.

(2) 	Further, the limitation recites: “… generate a video in the direction of the line of sight from the image captured by the wide-angle camera.” This limitation is not found or adequately described within the specification.  
At best, paragraph [0040] of the specification discloses generating an image (not a video as claimed) in the direction of the line of sight from the image captured by the wide-angle camera 1.
 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 12-13, 17, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiratori et al., hereinafter referred to as Shiratori (US 2012/0327194 A1).

	As per claim 1, Shiratori discloses a motion measurement system (Shiratori: Abstract.) comprising: 
a wide-angle camera (202) configured to capture an image (104) including at least a part of a body of a subject (200) when worn on the body of the subject (Shiratori: Figs. 1-2 & Paras. [0047]-[0048], [0057] disclose a fisheye camera 202 that can be built into a subject (in the case of a mechanical subject, such as a robot) or can be incorporated into the subject’s attire and configured to capture an image that includes at least a part of the subject’s body.); 
a feature point extractor configured to extract a feature point (i.e., any feature point of feature points 104a) from the image (Shiratori: Fig. 1 & Paras. [0045], [0069]-[0070] disclose extracting at least one feature point of many features from the image 104.); and 
a 3D pose estimator configured to estimate a 3D pose of the subject by using the feature point (Shiratori: Fig. 1 & Paras. [0045], [0069]-[0070] disclose estimating a 3D pose 104b of the subject using the feature point.). 

As per claim 5, Shiratori discloses the motion measurement system according to claim 1, wherein the 3D pose estimator is configured to configure a skeletal structure within data by connecting feature points (Shiratori: Fig. 1 & Paras. [0045] disclose estimating a skeletal structure of 3D pose 104b of the subject by connecting feature points.).

As per claim 7, Shiratori discloses the motion measurement system according to claim 3, wherein the 3D pose estimator is configured to configure a skeletal structure within data by connecting feature points (Shiratori: Fig. 1 & Paras. [0045] disclose estimating a skeletal structure of 3D pose 104b of the subject by connecting feature points.).
As per claim 12, Shiratori-Protter disclose the motion measurement system according to claim 1, wherein a lens of the wide-angle camera includes a fisheye lens (Shiratori: Paras. [0086], [0121]-[0122] disclose using a fisheye lens distortion parameter of the camera.).

As per claim 13, Shiratori-Protter disclose the motion measurement system according to claim 1, further comprising: a camera pose estimator configured to estimate a pose of the wide-angle camera in at least an upward and downward direction, wherein the 3D pose of the subject is estimated upon correction based on the pose of the wide-angle camera that is estimated by the camera pose estimator (Shiratori: Paras. [0041], [0048], [0069] disclose structure from motion can be used to estimate the pose of the wide angled camera [i.e., wide angle camera indicates the peripheral direction that include upward, downward, left and right] throughout the duration of a capture. The estimated camera movements from a range-of-motion sequence are used to automatically build a skeleton for the body-mounted camera configuration using co-occurring transformations of the limbs connecting each joint.). 

As per claim 17, Shiratori discloses a program (Shiratori: Paras. [0063]-[0064].) comprising: 
an image taking step configured to take an image including at least a part of a body of a subject (200) with a wide-angle camera (202) worn on the body of the subject (Shiratori: Figs. 1-2 & Paras. [0047]-[0048], [0057] disclose a fisheye camera 202 that can be built into a subject (in the case of a mechanical subject, such as a robot) or can be incorporated into the subject’s attire and configured to capture an image that includes at least a part of the subject’s body.);
a feature point extraction step configured to extract a feature point (i.e., any feature point of feature points 104a) from the image (Shiratori: Fig. 1 & Paras. [0045], [0069]-[0070] disclose extracting at least one feature point of many features from the image 104.); and 
a pose estimation step configured to estimate a 3D pose of the subject from the feature point (Shiratori: Fig. 1 & Paras. [0045], [0069]-[0070] disclose estimating a 3D pose 104b of the subject using the feature point.).

As per claim 22, the claim(s) recites analogous limitations to claim(s) 13 above, and
is/are therefore rejected on the same premise.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 8-11, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shiratori in view of Protter et al., hereinafter referred to as Protter (US 2020/0226357 A1).

	As per claim 2, Shiratori discloses the motion measurement system according to claim 1, wherein the feature point extractor is configured to extract the feature point (Shiratori: Fig. 1 & Paras. [0045], [0069]-[0070] disclose extracting at least one feature point of many features from the image 104.).
	However Shiratori does not explicitly disclose “… extract the feature point by using training data acquired in advance through machine learning.”
	Further, Protter is in the same field of endeavor and teaches extract the feature point by using training data acquired in advance through machine learning (Protter: Paras. [0018], [0024]-[0026] disclose extracting NDOF based measurements [i.e., feature points] from a human motion model skeleton by using training data acquired in advance through neural networks.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shiratori and Protter before him or her, to modify the body mounted camera system of Shiratori to include the use of training data through machine learning feature as described in Protter. The motivation for doing so would have been to improve motion estimation accuracy by providing ML based rendering techniques.   




	As per claim 3, Shiratori discloses the motion measurement system according to claim 1, wherein the 3D pose estimator is configured to estimate the 3D pose (Shiratori: Fig. 1 & Paras. [0045], [0069]-[0070] disclose estimating the 3D pose 104b of the subject using the feature point.).
	However Shiratori does not explicitly disclose “… estimate the 3D pose by using training data acquired in advance through machine learning.”
	Further, Protter is in the same field of endeavor and teaches estimate the 3D pose by using training data acquired in advance through machine learning (Protter: Paras. [0026], [0036], [0098] disclose estimating the 3D model by using training data acquired in advance through neural networks.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shiratori and Protter before him or her, to modify the body mounted camera system of Shiratori to include the use of training data through machine learning feature as described in Protter. The motivation for doing so would have been to improve motion estimation accuracy by providing ML based rendering techniques.

	As per claim 4, Shiratori-Protter disclose the motion measurement system according to claim 2, wherein the 3D pose estimator is configured to estimate the 3D pose (Shiratori: Fig. 1 & Paras. [0045], [0069]-[0070] disclose estimating the 3D pose 104b of the subject using the feature point.).
	However Shiratori does not explicitly disclose “… estimate the 3D pose by using training data acquired in advance through machine learning.”
	Further, Protter is in the same field of endeavor and teaches estimate the 3D pose by using training data acquired in advance through machine learning (Protter: Paras. [0026], [0036], [0098] disclose estimating the 3D model by using training data acquired in advance through neural networks.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shiratori and Protter before him or her, to modify the body mounted camera system of Shiratori to include the use of training data through machine learning feature as described in Protter. The motivation for doing so would have been to improve motion estimation accuracy by providing ML based rendering techniques.

	As per claim 6, Shiratori-Protter disclose the motion measurement system according to claim 2, wherein the 3D pose estimator is configured to configure a skeletal structure within data by connecting feature points (Shiratori: Fig. 1 & Paras. [0045] disclose estimating a skeletal structure of 3D pose 104b of the subject by connecting feature points.).

	As per claim 8, Shiratori-Protter disclose the motion measurement system according to claim 4, wherein the 3D pose estimator is configured to configure a skeletal structure within data by connecting feature points (Shiratori: Fig. 1 & Paras. [0045] disclose estimating a skeletal structure of 3D pose 104b of the subject by connecting feature points.).

	As per claim 9, Shiratori-Protter disclose the motion measurement system according to claim 2, wherein the machine learning includes an inference based on probability using multiple sets of the training data (Protter: Para. [0092] disclose machine learning includes an inference based on probability using multiple sets of the training data.).

	As per claim 10, Shiratori-Protter disclose the motion measurement system according to claim 3, wherein the machine learning includes an inference based on probability using multiple sets of the training data (Protter: Para. [0092] disclose machine learning includes an inference based on probability using multiple sets of the training data.).

	As per claim 11, Shiratori-Protter disclose the motion measurement system according to claim 4, wherein the machine learning includes an inference based on probability using multiple sets of the training data (Protter: Para. [0092] disclose machine learning includes an inference based on probability using multiple sets of the training data.).





As per claim 18, Shiratori discloses the program according to claim 17, 
	However Shiratori does not explicitly disclose “… further comprising: a training step configured to perform machine learning by using a virtual subject configured from data or information of a subject when the machine learning is performed in advance with multiple sets of training data.”
	Further, Protter is in the same field of endeavor and teaches further comprising: a training step configured to perform machine learning by using a virtual subject configured from data or information of a subject when the machine learning is performed in advance with multiple sets of training data (Protter: Paras. [0026], [0092] disclose performing machine learning by using information of a subject when the machine learning is performed in advance with multiple sets of training data.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shiratori and Protter before him or her, to modify the body mounted camera system of Shiratori to include the use of training data through machine learning feature as described in Protter. The motivation for doing so would have been to improve motion estimation accuracy by providing ML based rendering techniques. 

	As per claim 19, Shiratori discloses the program according to claim 18, wherein the feature point extraction step is configured to extract the feature point from the image (Shiratori: Fig. 1 & Paras. [0045], [0069]-[0070] disclose extracting at least one feature point of many features from the image 104.).
	However Shiratori does not explicitly disclose “… extract the feature point from the image by using the training data learnt in the training step.”
	Further, Protter is in the same field of endeavor and teaches extract the feature point from the image by using the training data learnt in the training step (Protter: Paras. [0018], [0024]-[0026] disclose extracting NDOF based measurements [i.e., feature points] from a human motion model skeleton by using training data acquired in advance through neural networks.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shiratori and Protter before him or her, to modify the body mounted camera system of Shiratori to include the use of training data as described in Protter. The motivation for doing so would have been to improve motion estimation accuracy by providing ML based rendering techniques.

	As per claim 20, Shiratori discloses the program according to claim 18, wherein the pose estimation step is configured to estimate the 3D pose of the subject (Shiratori: Fig. 1 & Paras. [0045], [0069]-[0070] disclose estimating the 3D pose 104b of the subject using the feature point.).
	However Shiratori does not explicitly disclose “… estimate the 3D pose of the subject by using the training data learnt in the training step.”
	Further, Protter is in the same field of endeavor and teaches estimate the 3D pose of the subject by using the training data learnt in the training step (Protter: Paras. [0026], [0036], [0098] disclose estimating the 3D model by using training data acquired in advance through neural networks.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shiratori and Protter before him or her, to modify the body mounted camera system of Shiratori to include the use of training data through machine learning feature as described in Protter. The motivation for doing so would have been to improve motion estimation accuracy by providing ML based rendering techniques.

As per claim 21, the claim(s) recites analogous limitations to claim(s) 20 above, and
is/are therefore rejected on the same premise.








Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shiratori in view of Ishibashi (US 6,558,050 B1).

	As per claim 15, Shiratori discloses the motion measurement system according to claim 1, further comprising: a head pose estimator configured to estimate a pose of a head of the subject (Shiratori: Para. [0075] discloses estimating a pose of a head of the subject.); and  
(Shiratori: Para. [0075] discloses estimating and generating a pose of a head of the subject corresponding to the direction of the wide-angle camera [i.e., line of sight] from the image captured by the wide-angle camera.).
However Shiratori does not explicitly disclose “… a line-of-sight video generator configured to estimate a direction of a line of sight of the subject from the estimated pose of the head …”.
Further, Ishibashi is in the same field of endeavor and teaches to estimate a direction of a line of sight of the subject from the estimated pose of the head (Ishibashi: Fig. 1 & Cols. 2-3, ll. 67-2 disclose the controller 5 detects the direction of line of sight and works out the quantity of change in the direction of line of sight.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shiratori and Ishibashi before him or her, to modify the body mounted camera system of Shiratori to include the line of sight estimating direction feature as described in Ishibashi. The motivation for doing so would have been to improve image recording accuracy by providing components that permit additional detection of the state of a user.  

	
 

	

 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 05/10/2022